Title: To James Madison from Isaac Robertson, 17 March 1804 (Abstract)
From: Robertson, Isaac
To: Madison, James


17 March 1804, Jefferson County, Kentucky. “Having it in contemplation to become a resident of Orleans and knowing that a law has or will soon pass establishing a Territorial government,” desires to enlist JM’s influence with the president to obtain an appointment there. “Being personally acquainted with no one I deemed influential with the Executive I am obliged to have recourse to those who from an acquaintance with my Father might (if I came properly recommended) feel inclined to assist me.”
“I have been informed that some part of your education you received from Mr Donald Robertson of King & Queen County Virginia who for you had formed the warmest attachment; that Person sir was the Father of the one who now addresses you, wishing, however to stand or fall by my own merits I have mentioned this by way of apology only and with a hope that if you can agreable to the duty you owe your Country you will befriend me. The death of my Father at an early period of my life prevented me from receiving the advantage of parental lectures yet Sir I was not nexlected [sic] but in fact had every oportunity I could have wished for, after advancing considerably in literature in the best schools in Virginia I was sent to Princeton some few years ago to compleat my education where the honors I received and the improvements I was supposed to make are best attested by the records of College of the Whig society of which I was a Member and allso by Doctor Smith, who has since corresponded with me after my return from College I read Law with judge Roan of Virginia and did about two years ago commence Practicioner of law in this state with what success can easily be certified by the judge who rides through the Circuits I attend.” Desires an appointment as either judge or district attorney for Orleans; “or if neither of those could be obtained for me I should be happy in receiving any other appointment which might put me in the way of preferment and not interfere too much with my practice as an Attorny such for instance as Member of the Legislative Council &c.” Should JM be able to obtain an office for him, he can be addressed at Middletown, Jefferson County, Kentucky. “And if you think a recommendation necessary I would refer you to John Hoomes of the Bowlingreen. Colonel John Taylor of Caroline, Robert G Robb Senator for said County Doctor John Taliaferro of Fredericksburg. Francis W. Taliaferro of Orange and allmost every other respectable person in the vicinity of Caroline for my youthful improvements and standing in that state either as a firm determined republican or as a youth of letters. Colonel Anthony New altho but slightly acquainted with me has certainly heard of my progress in science and my principles, there are here acquaintances of yourse from Orange who will with pleasure recommend me, [(]to wit the Taylors) but as they are connected with me by marriage (for I married a daughter of Commodore Richard Taylors) I will if others would have more wait get others. In this letter Sir I have been forced into particulars which I hope you will excuse and attribute to a wish to have my conduct or capacity canvassed so that you in assisting me may act with that uprightness your duty to your Country demands.”
Is going to Orleans because “a southern climate suits my constitution which has been injured by leading too sedentary a life, but as my pecuniary circumstances are confined without some appointment I can not leave my practice in this state.”
 

   
   RC (DLC). 3 pp.; docketed by JM: “Robertson Isaac. (son of Donald Robertson the learned Teacher in King & Queen County, Virginia[)].”



   
   Isaac Robertson (1776–1811) was seven when his father died. He received his degree from the College of New Jersey in 1795 and after studying law in Virginia moved to Kentucky, where he married Matilda Taylor, daughter of Commodore Richard Taylor of the Virginia Revolutionary navy. Robertson received no appointment to Orleans and in 1810 moved to Frankfort, Kentucky, where he was stabbed to death the following year by portrait painter Samuel H. Dearborn (William Kyle Anderson, Donald Robertson and His Wife Rachel Rogers … [Detroit, 1900], pp. 38–40).



   
   For JM’s education at Donald Robertson’s school, see Ketcham, James Madison, pp. 19–21.



   
   For John Taylor of Caroline, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 14:393 n. 2.



   
   Robert Gilchrist Robb represented Caroline and Hanover Counties in the senate of the Virginia General Assembly during the 1803–4 session (Leonard, General Assembly of Virginia, 1619–1978, p. 234).



   
   Robertson may have referred to John Wishart Taliaferro, who had been a surgeon on the Bon Homme Richard during the American Revolution (Louise Pecquet du Bellet, Some Prominent Virginia Families [4 vols., 1907; reprint, 4 vols. in 2, Baltimore, 1976], 2:734).



   
   Francis Whitaker Taliaferro, the son of Francis Taliaferro of the plantation Epsom in Spotsylvania County, Virginia, was a member of the Taliaferro family of Orange County, Virginia (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 3:51 n. 4; WMQWilliam and Mary Quarterly., 2d ser., 7 [1927]: 272–74).


